Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 6. (Currently Amended) A method by a base station for supporting a handover, the method comprising:
receiving, from a terminal, a non-access stratum (NAS) message including information on an identity of a tracking area requested by the terminal, in case that a tracking area update is requested based on a change of the tracking area, and a handover is determined to the tracking area;
transmitting the NAS message to a serving MME; 
receiving an MME relocation request message from the serving MME, in case that a serving MME relocation of the terminal to a MME for a predetermined service is necessary; and


wherein that the serving MME relocation of the terminal to the MME for the predetermined service is necessary is determined based on the NAS message in case that the changed tracking area is for the predetermined service and the terminal is subscribed to the predetermined service,
wherein whether the changed tracking area is for the predetermined service is determined based on the information on the identity of the tracking area,
wherein whether the terminal is subscribed to the predetermined service is determined based on subscription information of the terminal, and
wherein a tracking area update (TAU) procedure for the terminal is stopped at the serving MME.

Claim 13. (Currently Amended) A base station supporting a handover, comprising: a transceiver; and a controller configured to:
receive, from a terminal via the transceiver, a non-access stratum (NAS) message including information on an identity of a tracking area requested by the terminal, in case that a tracking area update is requested based on a change of the tracking area, and a handover is determined to the tracking area,

transmit the NAS message to a serving MME, 
receive an MME relocation request message from the serving MME, in case that a serving MME relocation of the terminal to a MME for a predetermined service is necessary, and
perform an intra-eNodeB (eNB) handover based on the MME relocation request message,
wherein that the serving MME relocation of the terminal to the MME for the predetermined service is necessary is determined based on the NAS message in case that the changed tracking area is for the predetermined service and the terminal is subscribed to the predetermined service,
wherein whether the changed tracking area is for the predetermined service is determined based on the information on the identity of the tracking area,
wherein whether the terminal is subscribed to the predetermined service is determined based on subscription information of the terminal, and
wherein a tracking area update (TAU) procedure for the terminal is stopped at the serving MME.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claims 1,6,9,13 the prior art fails to disclose determining whether the changed tracking area is for a predetermined service based on the information on the identity of the tracking area; determining whether the terminal is subscribed to the predetermined service based on subscription information of the terminal; determining that a serving MME relocation of the terminal to a MME for the predetermined service is necessary based on the NAS message including the information on the identity of the tracking area, in case that the changed tracking area is for the predetermined service and the terminal is subscribed to the predetermined service; and
stopping a tracking area update (TAU) procedure for the terminal;
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kahn ( US Pat.9,807,548);
Smith et al. (US Pat.9,467,843).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/Primary Examiner, Art Unit 2413